Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
With regards to the restriction, submitted on 08/02/22, applicant traverses the restriction after the amendment of the claims. In view of the amendments, the newly provided groupings include Species I: claims 1, 3-10, 15-16, 19, and 21; Species II consists of claims 11-12 and 20. It is noted, applicant does not correctly identify the claims as “withdrawn” in the claim set submitted on 09/29/22, however, in the interest of compact prosecution and avoiding to send out a non-compliant response, examiner is providing this detailed Office Action while allowing applicant to correct the claim identifiers in the next response. Therefore, Species I is being examined as elected with traverse and Species II is withdrawn from consideration.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 10, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0262027 A1] in view of D2 [US 6594024 B1].
Claim 1: An apparatus for chemical mechanical polishing, comprising: 
a platen having a surface to support a polishing pad; a carrier head to hold a substrate against a polishing surface of the polishing pad; a pad conditioner to press an abrasive body against the polishing surface; an in-situ polishing pad monitoring system including an imager disposed above the platen to capture an image of the polishing pad; and [D1, Figure 1 and [0003, 0045 and 0047-0048]] D1 teaches, with respect to Figure 1, a schematic view showing an entire structure of a polishing apparatus having a surface property measuring device of a polishing pad. As shown in FIG. 1, the polishing apparatus comprises a polishing table, and a carrier for holding a substrate to be polished and pressing the substrate against a polishing pad on the polishing table. The polishing table is coupled via a table shaft to a polishing table rotating motor disposed below the polishing table. Thus, the polishing table is rotatable about the table shaft. A polishing pad is attached to an upper surface of the polishing table. An upper surface of the polishing pad constitutes a polishing surface a for polishing the substrate. D1 teaches the invention relates to an apparatus for measuring surface properties of a polishing pad which measures surface properties such as surface topography or surface condition of a polishing pad used for polishing a substrate such as a semiconductor wafer.

[D1, [0050 and 0056]] D1 teaches the photodetector to determine a pad surface index according to predetermined processing sequences, where the polishing pad surface property measuring device includes the processing device. D1 teaches the apparatus components and the ability to provide the measurements, however, does not teach the machine learning based imaging processing system. The limitations are taught as follows:

a controller configured to operate as a machine learning based image processing system trained by a plurality of pairs of training images and surface roughness training values, and to receive the image from the monitoring system and generate a measure of polishing pad surface roughness based on the image by inputting the image to the machine learning based image processing system and receiving the measure of polishing pad surface roughness as output. [D2, Column 7, Line 66 - Column 8, Line 12 and Column 9, Line 60 - Column 10, Line 21, Column 12, Line 58 - Column 13, Line 16, and Fig. 1, 3-4, 9] D2 teaches the monitoring system operatively coupled to a controller which regulates the system selectively control a CMP device including a polishing pad, an optical wave guide); and an neural network may be trained, where a supervised learning may be preferred, and in this regard, training of a classifier may be done on a sufficient amount of training data covering many CMP process parameter degrees and operating conditions of the monitoring system, wherein a trained neural network may receive input data from the CMP monitoring system for detecting and diagnosing problems within the one or more CMP process parameters associated with the collected light data and generated signature. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein D1 teaches the apparatus and the ability to determine the surface pad index according to the processing with the teachings of D2 wherein the parameters being determined would be that of the surface parameter, roughness, by using a trained neural network. One skilled in the art would have been motivated to modify D1 in this manner in order to use a neural network in the determination of the polishing pad surface information. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 3: The apparatus of claim 1, wherein the machine learning based image processing system comprises a supervised learning module. Claim 3 is rejected for similar reasons as to those described in claim 1, wherein D2 teaches the supervised machine learning model.

Claim 4: The apparatus of claim 3, wherein the machine learning based image processing system comprises a dimensional reduction module to receive the image and output component values, and wherein the controller is configured to input the component values to the image to the supervised learning module.  Claim 4 is rejected for similar reasons as to those described in claim 1. It is noted a dimensional reduction module is present but the claim does not explicitly state what the module actually does. Although the claims are read in light of the spec the spec is not read into the claims. Thus, the module can be considered a sort of preprocessing step prior to input in the supervised learning module. Examiner recommends the amendment to recite what the module has completed to the data.

Claim 5: The apparatus of claim 3, wherein the controller is configured to input the image directly to the supervised learning module. As described in claim 1, the supervised learning module may be utilized as the preferred learning method, further D2[Column 7, Line 66 - Column 8, Line 12 and Column 9, Line 60 - Column 10, Line 21, Column 12, Line 58 - Column 13, Line 16, and Fig. 1, 3-4, 9] teaches the input of the image data into the neural network.

Claim 6: The apparatus of claim 3, wherein the controller is configured to operate the supervised learning module as an artificial neural network. As described in claim 1, the prior art teaches the supervised learning module and the neural network. [D2, Column 12, Lines 21-41] D2 further teaches the characteristics of the neural network containing a intermediate or hidden layer in which this is the characteristics of the ANN. 


Claim 10: The apparatus of claim 1, wherein the controller is configured to at least one of generate an alert, halt a conditioning process, or adjust a conditioning parameter, based on the measure of polishing pad surface roughness. [D2, [Column 10, Lines 44-55]] D2 teaches the adjustment of the parameter based upon the CMP parameters which are determined. An alert is also provided.

Claim 15: Claim 15 is rejected for similar reasons as to those described in claim 1.

Claim 16: The method of claim 15, comprising receiving training data including a plurality of pairs of training images and surface roughness training values, and training a supervised learning algorithm in the machine learning based image processing system using the training data.  Claim 3 is rejected for similar reasons as to those described in claim 1, wherein D2 teaches the supervised machine learning model. As described in claim 1, the supervised learning module may be utilized as the preferred learning method, further D2[Column 7, Line 66 - Column 8, Line 12 and Column 9, Line 60 - Column 10, Line 21, Column 12, Line 58 - Column 13, Line 16, and Fig. 1, 3-4, 9] teaches the input of the image data into the neural network.

  
Claim 19: The method of claim 15, comprising generating an alert, halting a conditioning process or adjusting a conditioning parameter based on the measure of polishing pad surface roughness. [D2, [Column 10, Lines 44-55]] D2 teaches the adjustment of the parameter based upon the CMP parameters which are determined. An alert is also provided.

Claim(s) 7-9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [US 2014/0262027 A1] in view of D2 [US 6594024 B1]  in view of D3 [US 2015/0303226 A1].
Claim 7: The apparatus of claim 1, wherein the controller is configured to receive other data including a value for a parameter and is configured to generate the measure of polishing pad surface texture on the image and the value of the parameter. [D3, [0012 and 0025]] D3 teaches the data is received with respect to the measure of the polishing pad surface. The image is received and the surface texture is determined. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, wherein the prior art teaches the apparatus and the polishing pad being analyzed, with the teachings of D3 wherein the parameters being measure of the texture on the image and polishing pad surface. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to use the image to generate the value of the parameter with respect to the surface texture as determined on the image. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 7.

Claim 8: The apparatus of claim 7, wherein the parameter comprises a polishing control parameter, a state parameter, a measurement from a sensor in the polishing system or a measurement of the polishing pad by a sensor outside the polishing system.  [D3, [0012 and 0025]] D3 teaches the data is received with respect to the measure of the polishing pad surface. The image is received and the surface texture is determined. Thus at least a measurement of a polishing pad by a sensor outside the polishing system or inside it.

Claim 9: The apparatus of claim 8, herein the parameter comprises a platen rotation rate, a slurry dispense rate, a slurry composition, a number of substrates since the polishing pad was changed, or a measurement of the surface roughness of the polishing pad by a stand-alone metrology station before the polishing pad was installed on the platen. [D1, [0119 and 0120]] D1 teaches the device also has a function to convert the numerical value, that is strongly correlated to the CMP performance, which has been obtained in the above steps into a CMP parameter, particularly dressing conditions (surface pressure, rotational speed, and swinging pattern) in the light of predetermined conditions. For example, such a function may be a function to obtain, in advance, a formula representing the correlation between the above numerical value, the dressing conditions, and the CMP performance, substitute the above numerical value measured after the dressing process into the formula to calculate dressing conditions for making the CMP performance constant at all tunes, and apply the calculated dressing conditions to a next dressing process.
Claim 21: The apparatus of claim 1, wherein the surface roughness is Ra, Rms, RSk, or Rp. [D3, [0025]] D3 teaches the surface roughness, taught in terms of RMS.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382. The examiner can normally be reached M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661